Citation Nr: 0905661	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-26 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the previously denied claims of service connection for 
hearing loss and tinnitus.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing at the RO before the 
undersigned.  A transcript of the hearing is of record.  

Following the hearing, the Veteran submitted additional VA 
treatment records with waiver of RO consideration.  38 C.F.R. 
§ 20.1304 (2008).

The RO initially considered the Veteran's claim of service 
connection for hearing loss and tinnitus on a new and 
material basis and subsequently reopened and denied the 
claims.  The Board is under a legal duty in such a case to 
determine if new and material evidence was submitted, 
regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).


FINDINGS OF FACT

1.  The Board denied service connection for tinnitus and 
hearing loss in July 1996.

2.  Evidence received since the denial of service connection 
for hearing loss and tinnitus in July 1996 raises a 
reasonable possibility of substantiating the claim.

3.  Any current tinnitus is not of service origin.  

4.  Any current hearing loss is not of service origin.  


CONCLUSIONS OF LAW

1.  The July 1996 Board decision denying service connection 
for hearing loss and tinnitus is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2008). 

2.  Evidence received since the July 1996 Board decision is 
new and material and the Veteran's claims are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Regulations impose obligations on VA to provide claimants 
with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the question of whether new and material evidence has been 
submitted to reopen the claims of service connection for 
hearing loss and tinnitus, further assistance is not required 
to substantiate that element of the claim.

As it relates to the reopened issues of service connection 
for hearing loss and tinnitus, the August 2006 VCAA letter 
informed the Veteran of the information and evidence 
necessary to substantiate the claims.  The VCAA letter also 
told the Veteran what types of evidence VA would undertake to 
obtain and what evidence the Veteran was responsible for 
obtaining.

The August 2006 letter told the Veteran that he could send 
evidence, and that he was responsible for ensuring that VA 
received records that were not in the possession of a Federal 
department or agency.  The Veteran was thus put on notice to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The August 2006 letter provided notice on the elements 
specified in Dingess.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). Such was the case here.  

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulations.  
All available service medical, VA, and private treatment 
records have been obtained.  

The Veteran has submitted a recent letter from a private 
physician in which it was reported that the Veteran had been 
receiving treatment at the audiology clinic of that office 
since 1992.  The Veteran has not authorized VA to obtain 
records of the reported treatment of further identified them.  
At his hearing he testified that all of his treatment for 
hearing loss had been through VA.  VA is only obligated to 
obtain records that are adequately identified and for which 
necessary releases have been provided.  38 C.F.R. 
§ 3.159(c)(2)(ii), (3) (2008).

No other relevant records have been identified.  The Veteran 
has also been afforded several VA examinations.  As such, no 
further action is necessary to assist the claimant with the 
claim.

New and Material

Unless reconsideration is ordered, Board decisions are final 
when issued.  38 C.F.R. § 20.1100 (2008).  Final VA decisions 
can be reopened if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Chronic diseases, such as organic disease of the nervous 
system (sensorineural hearing loss), will be presumed to have 
been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
Veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113,1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 do not require that 
hearing loss be shown as defined in that regulation at the 
time of separation from service, if there is sufficient 
evidence to demonstrate a relationship between the Veteran's 
service and his current disability.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Board denied service connection for hearing loss and 
tinnitus in July 1996.  The Board noted that the Veteran's 
service treatment records reflected no complaints, findings, 
or diagnoses indicative of the presence of bilateral hearing 
loss or tinnitus.  The Board further observed that a VA 
examination performed in June 1992 revealed decibel level 
readings of 15, 15, 20, and 25, in the right ear and 15, 15, 
20, and 25 in the left ear at 1000, 2000, 3000, and 4000 
Hertz.  Speech recognition scores were noted to be 94 percent 
in the left and right ears.  The Board indicated that there 
was no medical evidence or records or current diagnoses of 
bilateral hearing loss and tinnitus.

Evidence received subsequent to the July 1996 decision 
includes VA treatment records, which make reference to 
hearing loss and tinnitus; the results of VA examinations 
performed in December 2006 and July 2007; an April 2007 
statement in support of claim from the Veteran's private 
physician, E. Edwards, M.D.; and the testimony of the Veteran 
at his December 2008 hearing.  

The treatment records received in conjunction with the 
Veteran's claim to reopen provide evidence of current hearing 
loss and tinnitus.  The April 2007 letter from Dr. Edwards 
provides a link between the Veteran's current hearing loss 
and his period of service.  The absence of a finding of 
either tinnitus or hearing loss was the basis for the 
previous denial.  Moreover, the April 2007 letter from Dr. 
Edwards provides evidence of a link between current hearing 
loss and service.  This evidence is presumed credible for 
purposes of reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).  The evidence pertains to elements of the claim that 
were previously found to be lacking, and as such raise a 
reasonable possibility of substantiating the claim.  Based 
upon the above, new and material evidence has been submitted 
to reopen the claim of service connection for hearing loss 
and tinnitus.  38 C.F.R. § 3.156(a).

As new and material evidence has been submitted, the claim 
has been reopened.

Merits

As noted above, the Veteran's service treatment records 
reveal no complaints, findings, or diagnoses of hearing loss 
or tinnitus.  

At a January 1975 examination, the Veteran had decibel level 
readings of 10, 10, 15, and 15 in the right ear and 10, 10, 
15, and 15 in the left ear at 500, 1000, 2000, and 4000 
Hertz.  At the time of a February 1977 examination, the 
Veteran had decibel level readings of 15, 0, 20, 10, and 20 
in the right ear and 20, 0, 20, 10, and 0 in the left ear at 
500, 1000, 2000, 2000, and 4000 Hertz. 

On his February 1977 report of medical history, the Veteran 
checked the no boxes when asked if he had or had ever had 
hearing loss or ear, nose, or throat trouble.  At the time of 
a July 1978 examination, the Veteran had decibel level 
readings of 5, 15, 5, 5, and 5 in the right ear and 5, 5, 10, 
5, and 5 in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz.  

At a March 1986 retention examination, the Veteran had 
decibel level readings of 10, 10, 15, 5, and 10 in the right 
ear and 10, 15, 10, 5, and 15 in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz.

At the time of a March 1988 examination, the Veteran had 
decibel level readings of 25, 20, 25, 15, and 15 in the right 
ear and 15, 10, 20, 20, and 25 in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz.  On his March 1988 report of 
medical history, the Veteran checked the no boxes when asked 
if he had or had ever had hearing loss or ear, nose, or 
throat trouble.  

At the time of an August 1990 evaluation, the Veteran had 
decibel level readings of 5, 15, 15, 20, and 20 in the right 
ear and 25, 15, 15, 10, and 10 in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz.  At the time of a January 1992 
evaluation, the Veteran had decibel level readings of 10, 15, 
10, 10, and 15 in the right ear and 15, 10, 5, 5, and 5 in 
the left ear at 500, 1000, 2000, 3000 and 4000 Hertz.  

Finally, at the time of the Veteran's February 1992 service 
separation examination, decibel level readings of 10, 15, 10, 
10, and 15, in the right ear and 15, 10, 5, 5, and 5, in the 
left ear were reported at 500, 100, 2000, 3000 and 4000 
Hertz.  On his February 1992 service separation report of 
medical history, the Veteran again checked the no boxes when 
asked if he had or had ever had hearing loss or ear, nose, or 
throat trouble.

At the time of a May 1992 VA examination, the Veteran was 
noted to have had decibel level readings of 15, 15, 15, 20 
and 25 in the right ear and 15, 15, 15, 20, and 25 in the 
left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech 
discrimination was noted to be 94 percent in the left and 
right ear.  It was the examiner's impression that the Veteran 
had normal hearing, bilaterally.  

At a June 1993 hearing, the Veteran reported that he became 
familiar with the hearing machine in service and knew when to 
press the buttons.  He noted that his wife would ask him why 
he was talking so loudly.  He also testified that his ears 
would ring.  The Veteran noted that the ringing was not 
constant and that it would happen on occasion.  The Veteran 
testified that he was exposed to loud artillery noises in 
service and that his hearing became gradually worse.  

Outpatient treatment records obtained in conjunction with the 
Veteran's July 2006 request to reopen include VA treatment 
records noting a hearing loss in June 2006.  At the time of a 
June 2006 audiological consult, the Veteran was noted to have 
bilateral tinnitus and frequent ear itching.  The examiner 
noted that pure tone and bone conduction testing indicated a 
mild sensorineural hearing loss at 500 and 1000 Hertz, 
bilaterally; a moderate sensorineural hearing loss from 2000 
to 4000 Hertz, bilaterally, and moderately severe hearing 
loss for the left ear and severe hearing loss for the right 
ear at 6000 Hertz.  Speech recognition testing was 94 percent 
for the right ear and 100 percent for the left ear.  

During a July 2006 ENT consultation, the Veteran was noted to 
have a long history of hearing loss and tinnitus.  He stated 
that it had gotten progressively worse over the years.  He 
was noted to have had a history of noise exposure in the 
military and was in the artillery division.  The Veteran also 
reported having a long history of bilateral tinnitus.  A 
recent audiogram was noted to have shown bilateral 
sensorineural hearing loss.  

In August 2006, the Veteran was fitted for hearing aids.  

The Veteran was afforded a VA examination in December 2006.  
The examiner indicated that the claims folder had been 
reviewed.  The Veteran's chief complaint was reported as 
hearing loss.  The greatest difficulty was with conversation.  
Military noise exposure included exposure to artillery.  
There was no family history of hearing loss.  The Veteran 
reportedly had no complaints of tinnitus.

Examination revealed pure tone thresholds averaging 0 
decibels in the left and right ear.  The examiner stated that 
the Veteran's speech recognition scores were too unreliable 
to score.  The examiner concluded that this was an inadequate 
examination.  She noted that the puretone thresholds were 
significantly elevated compared to speech recognition 
thresholds.  She added that the Veteran was very slow to 
respond and that the results were significantly different 
from the June 2006 audiological results.  

The examiner indicated that she had reviewed the Veteran's 
service treatment records and the VA treatment records.  She 
stated that hearing loss was not caused by or a result of 
military noise exposure.  The Veteran had no complaints of 
tinnitus or noise.  The rationale for the given opinion was 
that the Veteran had normal hearing at separation.  

In his April 2007 notice of disagreement, the Veteran 
reported his concern with the December 2006 VA examination 
and whether or not the examiner had the claims folder to 
review.  

In an April 2007 statement in support of claim, received in 
May 2007, the Veteran's family physician, E. Edwards, M.D., 
reported that his audiology clinic had treated the Veteran 
for hearing loss and tinnitus since 1992, a month after 
discharge.  He noted that military records that were reviewed 
revealed that the Veteran served in U. S. Army Field 
Artillery Units.  He fired 105, 155, and 198 Howitzers for 
approximately 15 years.  He observed that since his 
discharge, the Veteran had worked in a club for four months 
and then drove a truck for two years.  He had not worked 
since 1995 and not been exposed to high frequency noises 
since military.  It was his opinion that the Veteran's 
hearing loss was at least as likely as not related to noise 
exposure in the Artillery Unit in the military.  

The Veteran was afforded an additional VA examination in July 
2007.  The examiner noted that the Veteran's claims folder 
and service treatment records had been reviewed.  She further 
observed that the Veteran had a normal audiogram at 
separation and a history of noncompliance on the December 
2006 audiogram.  

The examiner noted that there was no history of tinnitus.  

Testing again revealed 0 decibel level readings at all 
threshold values for the left and right ears.  Speech 
recognition testing was again found to be too unreliable to 
score.  "Behavioral thresholds" were reported as elevated.  
The examiner stated that this was an inadequate examination; 
however, this was a non-issue as hearing was normal at 
separation and noise exposure did not cause delayed onset 
hearing loss.  The Veteran was reported to have no complaints 
of ear noises.  

The examiner again reported that the Veteran's hearing loss 
and tinnitus were not caused by or as a result of military 
noise exposure.  The rationale for her opinions were that the 
Veteran had normal hearing at separation and that noise did 
not cause delayed onset hearing loss.  The Veteran also had 
no complaints of ear noises.  

At his December 2008 hearing, the Veteran testified that he 
was in the Artillery Division.  He reported that he fired 
105s, 155s, 175s, and 198s.  He indicated that he had been 
around noise most of his career.  The Veteran noted that he 
was given sponge-like material which would come out and have 
to be rolled up and put back in.  The type of ear protection 
was single.  He stated that following service he drove a 
truck for several years and worked in a music club for a 
short period of time.  The Veteran noted that he had had a 
hearing test 2 days prior to the hearing and that the results 
were not matching.  

The Veteran reported that he could sense a loss of hearing 
after a firing mission.  He stated that the firing of the 
guns would knock the sense out of you.  When asked about 
ringing in his ears, he indicated that symptoms began in 
2000.  

With regard to the Veteran's claim of service connection for 
tinnitus, the Board notes that there were no complaints or 
findings of tinnitus in the Veteran's service treatment 
records.  His recent testimony indicates that symptoms did 
not begin until long after service and the contemporaneous 
record documents no symptoms of tinnitus as late as 2007.  

While his private physician has recently reported a history 
of tinnitus since 1992, this report flies in the face of the 
contemporaneous record and the Veteran's own testimony.  
Because it is based on an incredible history the physician's 
report is of little probative value.  See Boggs v. West, 11 
Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 
Vet.App. 200, 205-06 (1994) (finding that presumption of 
credibility of evidence did not arise as to medical opinion 
that Veteran's disability was incurred in service because it 
was based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet.App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon Veteran's "account of 
his medical history and service background).

At the time of his separation from service, the Veteran 
stated that he was not having, and had never had, any ear 
trouble.  The Veteran also did not report having ringing in 
his ears or tinnitus at the time of his May 1992 VA 
examination.  

The Board notes that the Veteran has expressed his belief 
that he currently has tinnitus as a result of inservice noise 
exposure.  However, lay persons are not competent to opine as 
to medical etiology or render medical opinions.  Barr v. 
Nicholson 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

VA examinations have consistently shown that the Veteran did 
not have tinnitus.  Assuming arguendo that the Veteran does 
have current tinnitus, there is no competent and credible 
evidence linking this condition to service.

The preponderance of the evidence is therefore, against the 
claim of service connection for tinnitus and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Hearing Loss

With regard to the Veteran's claim of service connection for 
hearing loss, the Board notes that the Veteran's service 
treatment records are absent any complaints, findings, or 
diagnoses of hearing loss.  Moreover, examinations performed 
during service were considered within normal range for VA 
rating purposes.  The Veteran was also noted to have hearing 
within normal limits at the time of his May 1992 VA 
examination.  

The Veteran has expressed his belief that he currently has 
hearing loss as a result of inservice noise exposure.  
However, as noted above, lay persons are not competent to 
opine as to medical etiology or to render medical opinions.  

Dr. Edwards has provided an opinion linking the Veteran's 
hearing loss to service, but he also reported that the 
Veteran had been receiving treatment since a month after 
discharge from service.  This history is inconsistent with 
the service treatment records showing normal hearing at 
service separation in 1992, and the May 1992 VA examination 
showing that the Veteran had normal hearing.  Dr. Edwards 
opinion fails to account for the normal hearing reported in 
close proximity to service.

Multiple VA examinations have yielded opinions that the 
current hearing loss would not be related to service.  These 
examinations took into account the Veteran's in service noise 
exposure, the normal findings in service and his post-service 
history, as related by him.  While these opinions did not 
consider the report of treatment for hearing loss since 1992, 
this history is not credible.

Accordingly, the preponderance of the evidence is also 
against the claim of service connection for hearing loss, 
there is no doubt to be re solved, and the claim is denied.


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of service connection for tinnitus.  To this 
extent, the appeal is granted. 

New and material evidence has been received to reopen the 
Veteran's claim of service connection for hearing loss.  To 
this extent, the appeal is granted.

Service connection for tinnitus is denied.

Service connection for hearing loss is denied.  

 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


